Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 25, 2019

The Court of Appeals hereby passes the following order:

A19A0555. WILKERSON v. THE STATE.

      This case was docketed by this court on October 4, 2018. The appellant’s brief
and enumeration of errors were due on October 24, 2018. As of the date of this order,
appellant still has not filed a brief and enumeration of errors. The filing is one-
hundred and twenty-five (125) days late, and no request for an extension of time to
file has been received. Accordingly, this appeal is hereby deemed abandoned and
DISMISSED pursuant to Court of Appeals Rule 23 (a). See also Court of Appeals
Rule 13.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/25/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.